                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 JAMES CARMICHAEL, an individual,                              CIVIL ACTION

                        Plaintiff,
                                                               Case No. 2:20-cv-274
 v.
                                                               Judge:
 THE SCHOOL BOARD OF LEE COUNTY,
 FLORIDA, a political subdivision of the State of              Mag. Judge:
 Florida,

                        Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, JAMES CARMICHAEL (“Carmichael” or “Plaintiff”), by

and through undersigned counsel, and states the following for his Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under the Age Discrimination in Employment Act

(ADEA) and the Florida Civil Rights Act (FCRA) for (1) retaliation in violation of the ADEA, and

(2) retaliation in violation of the FCRA.

                                            PARTIES

       2.      The Plaintiff, JAMES CARMICHAEL (“CARMICHAEL”) is an individual and

a resident of Florida who currently resides, and at all material times resided, in Lee County,

Florida.

       3.      Defendant, THE SCHOOL BOARD OF LEE COUNTY, FLORIDA (“School”)

is a political subdivision of the state of Florida and oversees the public school system in and for

Lee County, Florida. The Defendant was CARMICHAEL’s employer.

                                                1
       4.      At all material times, SCHOOL employed greater than twenty (20) employees.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over CARMICHAEL’s state law claims

pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in Lee County, and SCHOOL conducts business in, and some or all

of the events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since Lee County is within the Fort Myers Division.

       8.      CARMICHAEL received his Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on February 18, 2020 and the instant Complaint

is filed within the time frame required under the law. (A true and accurate copy of the Notice of

Right to Sue is attached as Exhibit A.)

                                 GENERAL ALLEGATIONS

       9.      CARMICHAEL began his employment with SCHOOL in or about November

2011 and was employed as a drama/theater teacher.

       10.     CARMICHAEL always performed his assigned duties in a professional manner

and was very well qualified for his position. He always met and exceeded the SCHOOL’s

performance goals.

       11.     Immediately prior to CARMICHAEL’s separation, his 2018-19 Performance

Review stated he was “effective” overall and highly effective in several categories. In no category

was CARMICHAEL rated as unsatisfactory at all. And in his 2017-18, 2016-17, 2015-16



                                                 2
evaluation, CARMICHAEL was rated has “highly effective,” the highest ranking the SCHOOL

gives out.

       12.    However, CARMICHAEL is the son of Ms. Shelley Carmichael, who was also

employed with the SCHOOL and who filed a Charge of Discrimination (#510-2018-05723) on

July 19, 2018. CARMICHAEL provided assistance to his mother in enforcing her legal rights

prior to and after her separation from employment with the SCHOOL, and Ms. Angela Pruitt was

heavily involved in terminating Ms. Carmichael’s employment.

       13.    Shortly thereafter, in August 2018, the SCHOOL began to retaliate against

CARMICHAEL because of his assistance to his elderly mother, who sought enforcement of her

rights under the ADEA and FCRA. Specifically, and for the first time in CARMICHAEL’s career,

the SCHOOL issued him written discipline.

       14.    CARMICHAEL’s employment was otherwise without incident until his mother

requested the EEOC issue a Notice of Right to Sue. When the EEOC did that on February 28,

2019, a copy of which was contemporaneously sent to Ms. Pruitt, the SCHOOL’s “Chief Human

Resources Officer,” the SCHOOL retaliated again by issuing CARMICHAEL further

unwarranted written discipline less than 2-weeks later, on March 12, 2018.

       15.    When CARMICHAEL’s mother then filed her federal lawsuit (Case No. 2:19-cv-

293, M.D. Fla.) on May 2, 2019, the SCHOOL abruptly informed CARMICHAEL on May 10,

2019 that his annual contract would not be renewed. The SCHOOL provided no substantive

reason for its adverse action against CARMICHAEL at that time.

       16.    Upon information and belief, shortly before CARMICHAEL’s termination Ms.

Pruitt conspired with CARMICHAEL’s supervisor by requesting the supervisor make a false




                                               3
complaint about CARMICHAEL – which she did shortly thereafter – in order to cover up the

SCHOOL’s illegal, retaliatory motive to terminate him.

       17.     As a result of the foregoing, CARMICHAEL has suffered damages stemming the

loss of his employment.

                 COUNT I – VIOLATION OF THE ADEA- RETALIATION

       18.     Plaintiff incorporates by reference Paragraphs 1-17 of this Complaint as though

fully set forth below.

       19.     Following Ms. Carmichael’s objection to age discrimination and pursuit of the

enforcement of her legal rights, SCHOOL retaliated by altering the terms and conditions of her

son’s employment by terminating CARMICHAEL.

       20.     Ms. Carmichael’s objection to age discrimination constitute a protected activity

because such objections were in furtherance of rights secured to her by law.

       21.     Said protected activity was the proximate cause of SCHOOL’s negative

employment actions against CARMICHAEL including changed working conditions, discipline,

and ultimately termination.

       22.     Instead of ceasing its disparate treatment against Ms. Carmichael based upon age,

SCHOOL retaliated against CARMICHAEL via changed working conditions, discipline, and

termination.

       23.     The acts, failures to act, practices and policies of SCHOOL set forth above

constitute retaliation in violation of the ADEA.

       24.      As a direct and proximate result of the violations of the ADEA, as referenced and

cited herein, CARMICHAEL has lost all of the benefits and privileges of his employment and

has been substantially and significantly injured in his career path.



                                                   4
       25.     As a direct and proximate result of the violations of the ADEA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

CARMICHAEL is entitled to all relief necessary to make him whole as provided for under the

ADEA.

       26.     As a direct and proximate result of SCHOOL’s actions, CARMICHAEL has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

       27.     CARMICHAEL has exhausted his administrative remedies and this count is

timely brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Liquidated damages;

       iv.     Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       v.      Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of the Defendant’s actions;




                                                 5
       vi.     Declaratory relief declaring the acts and practices of the Defendant to be in

               violation of the statute cited above;

       vii.    Reasonable attorney's fees plus costs, and;

       viii.   Such other relief as this Court shall deem appropriate.

      COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                              RETALIATION

       28.     Plaintiff incorporates by reference Paragraphs 1-17 of this Complaint as though

fully set forth below.

       29.     Following Ms. Carmichael’s objection to age discrimination and pursuit of the

enforcement of her legal rights, SCHOOL retaliated by altering the terms and conditions of her

son’s employment by terminating CARMICHAEL.

       30.     Ms. Carmichael’s objection to age discrimination constitute a protected activity

because such objections were in furtherance of rights secured to her by law.

       31.     Said protected activity was the proximate cause of SCHOOL’s negative

employment actions against CARMICHAEL including changed working conditions, discipline,

and ultimately termination.

       32.     Instead of ceasing its disparate treatment against Ms. Carmichael based upon age,

SCHOOL retaliated against CARMICHAEL via changed working conditions, discipline, and

termination.

       33.     The acts, failures to act, practices and policies of SCHOOL set forth above

constitute retaliation in violation of the FCRA.

       34.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, CARMICHAEL has lost all of the benefits and privileges of his employment and

has been substantially and significantly injured in his career path.

                                                   6
       35.     As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

CARMICHAEL is entitled to all relief necessary to make him whole as provided for under the

ADEA.

       36.     As a direct and proximate result of SCHOOL’s actions, CARMICHAEL has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

       37.     CARMICHAEL has exhausted his administrative remedies and this count is

timely brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing the Defendant to cease and desist from all retaliation

               against employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of the Defendant to be in

               violation of the statute cited above;



                                                 7
        vi.     Reasonable attorney's fees plus costs;

        vii.    Compensatory damages, and;

        viii.   Such other relief as this Court shall deem appropriate.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States, the

Plaintiff demands a trial by jury as to all issues triable as of right.

                                        Respectfully submitted,



Dated: April 15, 2020                   /s/ Benjamin H. Yormak____________
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com




                                                    8
